Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Figure 1 drawn to a hybrid transmission including at least three planetary gear sets mounted on different axes and a kinetic energy recovery system (KERS) with a flywheel.
Species 2: Figure 2 drawn to a hybrid transmission including at least three planetary gear sets mounted on different axes and a kinetic energy recovery system (KERS) with two flywheels.
Species 3: Figure 3 drawn to a hybrid transmission including at least two planetary gear sets mounted on different axes and a kinetic energy recovery system (KERS) with two flywheels and set of transfer gears.
Species 4: Figure 4 drawn to a hybrid transmission including at least two planetary gear sets mounted on different axes and a kinetic energy recovery system (KERS) with two flywheels that are connected to a set of transfer gears of a planetary gear set.
Species 5: Figure 5 drawn to a hybrid transmission including at least three planetary gear sets mounted on different axes and a kinetic energy recovery system (KERS) with two flywheels mounted on different axes that are connected to one another via a transfer gear set.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claims 1 and 12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The five species above lack unity of invention because even though the inventions of these groups require the technical feature of a hydraulic variator having two variable displacement motors mounted on a bent-axis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rousseau et al. (US 2008/0264054) and Mattsson et al. (US 2013/0123055A1).
Rousseau discloses a hydraulic variator (see Figures 1 and 2, i.e., transmission 14) comprising first and second bent axis motors (paras. [0022] and [0036], i.e., motors 26, 28) and fluidly connected to one another, wherein at least the first motor is a variable displacement motor.
Furthermore, Mattsson discloses a kinetic energy recovery system (KERS), comprising: a first speed-up gear arrangement (e.g., planetary gear set 8) having an input connectable to a vehicle powertrain; a hydraulic variator (2) comprising first and second bent axis motors fluidly connected to one another, wherein at least the first motor is a variable displacement motor, and the first motor is connected to an output of the first speed-up gear arrangement; a second speed-up gear arrangement (e.g., planetary gear sets 10, 12) having an input connected to the second motor; and at least one flywheel (see Figure 6) connected to an output of the second speed-up gear arrangement, the at least one flywheel located in a vacuum within at least one flywheel chamber. See at least Figures 1 and 6; paragraphs [0060] and [0089].
It is noted that the limitations “first speed-up gear arrangement” and “second speed-up gear arrangement” are interpreted as planetary gear set arrangements.  However, these gear arrangements can be interpreted as any gearing arrangement. If applicant intends to present a planetary gear set arrangement, the Office recommends that the term “planetary” should be added for clarity.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655